Citation Nr: 1403274	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 Decision Review Officer (DRO) Decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which had granted service connection for PTSD, and assigned a 30 percent initial evaluation, effective December 21, 2007.  The Veteran disagreed with the assigned initial rating.  By rating decision dated in February 2010, the RO assigned a 50 percent evaluation for PTSD, effective December 21, 2007.  The Veteran continues to disagree with the assigned evaluation.

In January 2012, the Veteran testified at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 50 percent for his PTSD. He testified at the January 2012 hearing that his service-connected PTSD has worsened since the last VA examination in September 2009.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002).

In addition, the Veteran testified that he was currently receiving treatment for his PTSD at the Greenville, VA Outpatient Clinic.  The most recent VA treatment records associated with the claims folder are dated in October 2011.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

Also, the Veteran indicated that he attends a PTSD support group with a VA physician who comes to "Lawrence" every Monday.  The Board is unclear as to what facility the Veteran is receiving the group counseling.  On remand, the RO should seek clarification from the Veteran as to the dates and location of the group counseling.  Depending on the Veteran's response, the RO must attempt to obtain any identified records from that facility.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records from the VA facility in Greenville, South Carolina from October 2011 to the present.

2.  The RO should ask the Veteran to indicate the location and dates of the group counseling with the VA physician. Depending on the claimant's response, the RO must attempt to obtain any identified records from that facility.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the aforementioned development has been completed, the AMC/RO should readjudicate the claim of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


